DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bayraktaroglu et al (U.S. Patent #5734193), in view of Konishi et al (U.S. Pub #2005/0258452).
With respect to claim 1, Bayraktaroglu teaches a semiconductor device, comprising: 
a substrate (Fig. 2, 234); 
at least one heterojunction bipolar transistor 5including a semiconductor unit including a collector layer (Fig. 2, 242 and Col 8 Ln 30-44), a base layer (Fig. 2, 240) and an emitter layer (Fig. 2, 218) that are sequentially formed on said substrate in such order, and 
an electrode unit including a collector 10electrode (Fig. 2, 206), a base electrode (Fig. 2, 208) and an emitter electrode (Fig. 2, 238) that are respectively 
15an insulation unit (Fig. 2, 236) covering said substrate and said heterojunction bipolar transistor such that said collector electrode, said base electrode and said emitter electrode are electrically isolated from one another,; and 
a heat dissipation unit (Fig. 2, 220) covering said electrode wire of said emitter electrode and exposed outwardly, said 25heat dissipation unit being made of an electrically conductive and heat dissipating material, and having a thickness that is not less than 3 um (Col 9 Ln 30-40).
Bayraktaroglu does not teach said insulation unit being formed with a 20plurality of openings to respectively expose said collector electrode, said base electrode and said electrode wire of said emitter electrode.
Konishi teaches an insulation unit (Figs. 8-10 and 15, layers 38 and 41) being formed with a 20plurality of openings (e.g. Fig. 13, 39a) to respectively expose a collector electrode (Fig. 13, 37 and Paragraph 78), a base electrode (Fig. 8-10, 39b and Paragraph 83) and an emitter electrode (Fig. 15, 35 and Paragraph 80).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form openings in the insulation unit of Bayraktaroglu to expose the collector electrode, base electrode and emitter 

With respect to claim 2, Bayraktaroglu teaches that said semiconductor device comprises a plurality of said heterojunction bipolar transistors 5arranged in an array on said substrate, said heat dissipation unit (Fig. 3E, 350) covering and being connected to said electrode wire of each of said heterojunction bipolar transistors.  
With respect to claim 3, Bayraktaroglu teaches that10With  said heat dissipation unit (Fig. 3, 350) extends through said openings (Fig. 3, e.g. openings , and covers a top surface of said insulation unit (Fig. 3, 342).  
With respect to claim 4, Bayraktarogle teaches that 15With  a top surface of said heat dissipation unit (Fig. 2-3, 220/350) opposite to said electrode wire is free of coverage by a heat insulating material.  
With respect to claim 5, Bayraktaroglu20With res said semiconductor unit is made of a group III-V semiconductor material (Col 4 Ln 6-10).  
With respect to claim 6, Bayraktaroglu teaches that said collector electrode includes a collector metal layer (Fig. 2, 206), said base electrode includes a base metal layer (Fig. 2, 208), and said emitter electrode includes an emitter14 metal layer (Col 9 Ln 30, Ti/Au layer), 
said collector metal layer, said base metal layer and said emitter metal layer being respectively electrically connected to said collector layer, said base 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826